Citation Nr: 0913077	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1990, including service in Vietnam from July 1966 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.



FINDINGS OF FACT

1.	The Veteran is diagnosed with PTSD.

2. The Veteran has not provided sufficient information to 
enable effective research by VA as to claimed combat 
experience or exposure to in-service stressors. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied.  

In letters sent in January 2007 and April 2007, the RO 
provided timely notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as specifying the information 
and evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to advise 
VA of or submit any further evidence that pertained to his 
claim.

This appeal is being denied on the basis that the Veteran has 
not provided sufficient information to enable VA to conduct 
meaningful research as to claimed combat experiences or 
whether he was exposed to requisite stressors to cause PTSD.

By letter dated in April 2007, the Veteran was requested to 
complete a questionnaire to support his claim of service 
connection for PTSD. He was specifically advised that VA 
required "specific details of the combat related incident(s) 
that resulted" in PTSD. He was asked to provide information 
as to the exact date of incidents in question, and indicate 
the location and approximate time (within a two-month 
specific date range) of the stressful incidents in question. 
He was advised that if he had difficulty providing such 
information, that a counselor at a "Vet Center" could 
assist him.

In response, the Veteran provided an extract from a previous 
Board decision, which indicated that a section of his 
installation in Vietnam was attacked subsequent to his 
assignment. Apart from this statement, he provided no other 
details, other than to assert that his base came under enemy 
attack and that he witnessed other unspecified events. 

As noted, the claim was denied in May 2007 and the Veteran 
was provided a copy of the rating decision, as well as a 
Statement of the Case in December 2007 which also detailed 
his lack of participation  in the development of the claim. 
The Veteran provided no further information as to the claimed 
stressors thereafter, either in his substantive appeal or 
other documents.

By his lack of cooperation in the development of the claim, 
the Veteran has essentially foreclosed its development. While 
the VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

The Veteran was informed in the January 2007 letter that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although the Veteran is 
diagnosed as having PTSD, the present claim is denied on the 
basis that his claimed in-service stressors are not credible 
and there is insufficient evidence to corroborate any of the 
claimed stressors, as is explained below. A VA examination is 
not necessary as the diagnosis is not at issue.  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

Merits of the Claim

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. Having carefully 
considered the record, the Board finds that the evidence does 
not contain supporting evidence to indicate that the Veteran 
served in combat, or to otherwise verify the Veteran's 
alleged stressors. Thus, the Veteran's claim for service 
connection for PTSD will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 140-41. 

The Veteran has established the first element for service 
connection by providing medical records diagnosing him with 
PTSD.  The record shows PTSD diagnoses in March 2003 and 
March 2007. 

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, it has been held that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau v. Brown, 9 
Vet. App. at 389, 396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  

The Veteran's military occupational specialty (MOS) included 
field artillery surveyor; and his personnel records show that 
he was a section chief for a headquarters and service battery 
of an artillery unit while in Vietnam.  As noted above, the 
Veteran alleged that his stressors include his base coming 
under attack, but he has not provided the date range during 
which this attack occurred.  He further alleged that he 
witnessed the death and injury of others, but also does not 
state a date range, names of casualties, or the unit 
assignment of those casualties.  

Instead, the Veteran submitted evidence in the form of an 
excerpt from Board decision on another Veteran's claim.  The 
decision submitted as evidence discusses Tay Ninh in 1968 
during the Tet Offensive.  The Veteran's service records 
indicate that he was stationed in Fort Bragg and Germany from 
August 1967 through December 1969 and therefore was not 
present in Vietnam during this attack.  No attack on the 
Veteran's base is recorded during his tour of duty in Vietnam 
from July 1966 though August 1967.  

While the Veteran clearly served in an artillery unit, due to 
the Veteran not having responded to VA's effort to assist 
him, he has provided no information to decide the predicate 
question of whether he served in combat within the meaning of 
38 U.S.C.A §  1154(b). Moreover, the Veteran's service 
treatment and personnel records show no evidence of combat 
participation. While he is the recipient of the Republic of 
Vietnam Gallantry Cross with Palm, such was an award that was 
issued by the-then Vietnamese Government to all units 
subordinate to Military Assistance Command (MACV) during the 
period 8 February 1962 and 28 March 1973 and to U.S. Army 
Vietnam and its subordinate units for the period 20 July 1965 
to 28 March 1973. (By decree No. 74-b/Qt, dated 15 August 
1950 and Decree No. 96/DQT/HC, dated 2 May 1952; 
authorization for all U.S. Army personnel was confirmed in 
HDQA General Orders No. 8, dated 19 March 1974).

The stressor claimed by the Veteran does not substantiate 
either combat service or otherwise corroborates his exposure. 
Rather, the alleged stressor is of an attack on a base during 
a period of time that the Veteran was stationed elsewhere.  
Because his exposure to the claimed stressor is not 
corroborated, the Veteran is unable to establish service 
connection for PTSD.  Sizemore, 18 Vet. App. at 264.  

Moreover, to the extent that information has been obtained as 
to the Veteran's account of his base being under attack and 
witnessing other soldiers killed or injured, he failed to 
provide a range of dates during which these events occurred, 
the names of the soldiers, or any additional information 
through which his account can be verified.  According to the 
formal finding by the United States Army and Joint Service 
Records Research Center (JJRRC), the Veteran's accounts are 
unsubstantiated, and the claim is denied on this basis.

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the Veteran's claim. 
Consequently, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


